Citation Nr: 0841971	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  02-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to December 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a September 2004 decision, the Board denied the claim for 
entitlement to service connection for hepatitis C.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  Based on a December 
2005 Joint Motion for Court Remand (Joint Motion), the Court 
remanded the Board's decision for development in compliance 
with the Joint Motion.  A letter was sent to the veteran and 
his representative on January 13, 2006 in which he was given 
90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  In January 2006, the veteran sent in 
a response form noting that he had no additional evidence to 
submit and requesting that the Board proceed immediately with 
readjudication of his appeal.

The Board again denied the claim regarding hepatitis C in a 
May 2006 decision.  The veteran appealed this decision to the 
Court.  In a May 2008 Memorandum Decision, the Court vacated 
the May 2006 decision and remanded the appeal to the Board.  
A letter was sent to the veteran and his representative on 
July 30, 2008 in which he was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of his appeal prior to the Board's readjudication.  A 
response from was received from the veteran representative in 
October 2008, indicating that had no additional evidence to 
submit and requesting that the Board proceed immediately with 
readjudication of his appeal.  The veteran's attorney also 
submitted a response.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.




REMAND

With respect to the claim for entitlement to service 
connection for hepatitis C, remand is required to attempt to 
obtain private medical records and to obtain clarification of 
the December 2003 VA medical opinion regarding the etiology 
of the veteran's hepatitis C.  See 38 C.F.R. § 3.159(c)(1) 
(2008) (noting that VA's duty to assist includes making 
reasonable efforts to obtain private medical records); 
38 C.F.R. § 19.9(a) (2008) (stating that if clarification of 
the evidence is essential for a proper appellate decision, 
the Board must remand the case); see also Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (noting that if VA provides the 
veteran with an examination in a service connection claim, 
the examination must be adequate).

First, in a February 2001 authorization and release form, the 
veteran indicated he received treatment from a private 
hospital and physician beginning in July 1999.  The claims 
file does not indicate that the RO attempted to obtain these 
documents.  Accordingly, remand is required to attempt to 
obtain the private medical records.

Second, in December 2003 a VA examiner opined that it was 
impossible to pinpoint when the veteran contracted hepatitis 
C and that it would be speculation to provide an opinion 
regarding the etiology of the veteran's hepatitis C.  The 
veteran, a registered nurse since approximately 1985, 
provided testimony that he was a dental technician during 
service, that he had continuous blood exposure during that 
time, that he had no blood pricks while employed as a nurse 
from 1985 to 1997, that hepatitis C was diagnosed in 1995, 
and that he became a phlebotomist in 1997.  He opined that 
his hepatitis C was due to active service, specifically to 
his blood exposure during service.  The veteran also 
testified that he had no tattoos, no blood transfusions, no 
intranasal cocaine use, and no IV drug use.  The veteran's 
military occupational specialty was dental technician.  In a 
May 2008 Memorandum Decision, the Court found that the 
December 2003 VA examiner's statements were unclear regarding 
whether it was impossible to pinpoint the exact time of 
contraction or whether it was impossible to provide an 
opinion regarding whether hepatitis C was due to service.  
Accordingly, remand is required for a clarifying opinion.  

With respect to the claims for entitlement to service 
connection for diabetes mellitus, type II and hypertension, 
remand is required for the issuance of a statement of the 
case.  When a notice of disagreement has been filed, the RO 
must issue a statement of the case.  Manlicon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995) (noting that the filing of a 
notice of disagreement initiates the appeal process and 
requires VA to issue a statement of the case).  In a March 
2008 rating decision, the RO denied service connection for 
diabetes mellitus, type II and hypertension.  In May 2008, 
the veteran filed a notice of disagreement.  The RO did not 
issue a statement of the case.  These issues, therefore, must 
be remanded.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion 
regarding the etiology of the veteran's 
hepatitis C.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review.  The examiner 
must review this remand, all the medical 
evidence of record, and the veteran's lay 
statements.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
veteran's hepatitis C is 1) more likely 
than not (a greater than 50% probability), 
2) at least as likely as not (a 50% 
probability), or less likely than not 
(less than 50% probability) due to active 
service.  The examiner must address the 
April 2000 private medical opinion, the 
October 2002 VA medical opinion, and the 
December 2003 VA examination opinion, and 
the veteran's lay and medical statements 
made in a September 2000 statement and at 
the October 2002 RO hearing.  The examiner 
must also address the statement contained 
in the December 2003 VA examination 
regarding the difficulty of pinpointing 
the date on which the veteran contracted 
hepatitis C.  A complete rationale for any 
opinion expressed must be included in the 
examination report.  The report prepared 
must be typed.  If the examiner determines 
that an examination is required, one must 
be conducted.  

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for entitlement to 
service connection for hepatitis C, 
diabetes mellitus, type II, and 
hypertension must be readjudicated.  If 
the claims remain denied, a statement of 
the case and a supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

